




 


 
POST-RETIREMENT AGREEMENT
 


 
Mr. Richard A. Meeusen
Chairman, President and Chief Executive Officer
Badger Meter, Inc.




Re: Retirement Agreement
 
Dear Rich:
 
I am pleased to confirm in this letter (the “Agreement”) additional terms and
conditions related to the valuable services that you provide to Badger Meter,
Inc. (“Badger Meter” or the “Company”) and its shareholders.  This Agreement
shall become effective upon being signed by you and the Company.  The benefits
and support described herein are being provided in consideration for your
agreement to (1) remain as the Chairman of the Board of Directors of the Company
(the “Board”) for the period specified herein, (2) provide the consulting
services described in Section 3, and (3) refrain from taking certain actions as
described in Section 4.
 
1.            Retirement Date
 
You agree to continue to serve as Chief Executive Officer (“CEO”) of the Company
until your retirement on December 31, 2018.  Beginning January 1, 2019, you
agree to serve as Chairman of the Board of Directors of the Company until such
time as the Board determines that your services in that role are no longer
required.  In your role as a director of the Company, you will receive director
compensation commensurate with the compensation paid to all other directors.
 
2.            Benefit Plans
 
Your existing unvested stock options and restricted stock shall vest as of
September 30, 2018, with no further restrictions.  The original exercise period
will remain in place for all outstanding stock options.  In addition, the
Company shall pay out any accrued value for your outstanding but unvested
long-term incentive plans as of December 31, 2018.
 
3.            Post-Retirement Consulting Services
 
For the period from December 31, 2018 until March 2, 2023 (the “Consulting
Period”), you agree to make yourself reasonably available during normal working
hours to consult with the CEO or the Board, or their respective delegates, at
their discretion and at no additional cost, for up to 40 hours (the “Consulting
Services”).  You will be reimbursed for expenses incurred in connection with
providing the Consulting Services in accordance with Company policy.
 
1

--------------------------------------------------------------------------------




 
4.            Conditions Applicable to Benefits and Support Granted Under This
Agreement
 
The rights and benefits described in this Agreement are subject to the following
terms and conditions (collectively, the “Conditions Precedent”):
 

·
Prior to the end of the Consulting Period, and other than positions you
currently hold, you may not accept a position as an employee, consultant or
director with another company, organization or entity that engages in
substantial competition with the Company or its subsidiaries unless the
Compensation Committee has otherwise consented to your service in such position;
and

 

·
You must provide the Consulting Services if requested.

 
If the Company determines, in its good faith judgment, that you have not
satisfied one or more of the Conditions Precedent, Badger Meter shall have the
right to cease providing the value of any consideration you realize pursuant to
this Agreement; provided, however, that the Company shall not have any of the
rights or remedies described in this sentence unless (A) the Company gives you
written notice of its intention to terminate your benefits and support under
this Agreement, setting forth in reasonable detail your specific conduct that
the Company considers to constitute a violation of the Conditions Precedent and
the specific provision of this Section 4 on which it relies, and stating the
date, time and place of a Compensation Committee meeting relating thereto (which
shall be no less than thirty (30) days following the date you receive such
written notice), (B) you are given an opportunity to cure such conduct within
thirty (30) days following receipt of such notice, if cure is possible, and an
opportunity to be heard at the Compensation Committee meeting, and (C) a
resolution is duly adopted at the Compensation Committee meeting stating that,
in the good faith determination of the Compensation Committee, you are guilty of
the conduct described in the written notice, such conduct has not been cured and
such conduct constitutes a violation of the Conditions Precedent.  It is further
understood and agreed that money damages may not be a sufficient remedy for any
breach of this Agreement by you and that the Company shall be entitled to seek
equitable relief, including injunction and specific performance, as a remedy for
any such breach.  Such remedy shall not be deemed to be the exclusive remedy for
the breach of this Agreement by you, but shall be in addition to all other
remedies at law or equity to the Company.
 
5.            Company Car
 
You will continue to have use of the Company car until the expiration of the
lease in November 2019, including reimbursement for cost of operation,
maintenance and insurance.
 
6.            Death
 
For the avoidance of doubt (without limitation to any rights you have under any
other plan, agreement or arrangement with Badger Meter), upon your death, your
surviving spouse shall be entitled to the benefits described in this Agreement,
if any (you will be deemed to have complied with and satisfied all of the
Conditions Precedent with respect to such benefits).
 
7.            Modification and Waiver
 
This Agreement may be amended or modified only by an agreement in writing.  The
failure by you or the Company to declare a breach or otherwise to assert its
rights under this Agreement shall not be construed as a waiver of any right that
you or the Company has under this Agreement.
 
2

--------------------------------------------------------------------------------




 
8.            Dispute Resolution and Governing Law
 
This Agreement and the rights and obligations hereunder shall be governed by and
construed in accordance with the laws of the State of Wisconsin, without
reference to the conflict of law principles thereof.  Any dispute arising out of
this Agreement shall, at your election, be determined by arbitration under the
rules of the American Arbitration Association then in effect (in which case both
parties shall be bound by the arbitration award) or by litigation.  Whether the
dispute is to be settled by arbitration or litigation, the venue for the
arbitration or litigation shall be Milwaukee, Wisconsin or, at your election, if
you are not then residing or working in the Milwaukee, Wisconsin metropolitan
area, in the judicial district encompassing the city in which you reside;
provided, that, if you are not then residing in the United States, your election
with respect to such venue shall be either Milwaukee, Wisconsin or in the
judicial district encompassing that city in the United States among the thirty
cities having the largest population (as determined by the most recent United
States Census data available at December 31, 2018) which is closest to your
residence.  The parties consent to personal jurisdiction in each trial court in
the selected venue having subject matter jurisdiction notwithstanding their
residence or situs, and each party irrevocably consents to service of process in
the manner provided hereunder for the giving of notices.
 
9.            Section 409A
 
You and the Company intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) shall comply with
Section 409A, and this Agreement shall be administered, interpreted and
construed in a manner that does not result in the imposition of additional
taxes, penalties or interest under Section 409A.  If any in-kind benefit or
expense reimbursement made hereunder shall be determined to be “deferred
compensation” within the meaning of Section 409A, then (a) the amount of the
in-kind benefit or expense reimbursement during one taxable year shall not
affect the amount of the in-kind benefits or expense reimbursement during any
other taxable year, (b) the expense reimbursement shall be made on or before the
last day of your taxable year following the year in which the expense was
incurred and (c) the right to in-kind benefits or expense reimbursement
hereunder shall not be subject to liquidation or exchange for another benefit.
 
*******
 
[Signatures follow on the next page.]
 
3

--------------------------------------------------------------------------------


Please indicate your acceptance of the terms and conditions of this letter by
returning a signed copy of this letter to my attention. Thank you. We look
forward to your continued leadership.
 


 
/s/ Todd
Teske                                                                                                                                                      
 /s/ Gale Klappa


Todd Teske, Lead
Director                                                                                                                              Gale
Klappa, Chair, Compensation Committee










Read and Accepted:


/s/ Richard A.
Meeusen                                                                                                                                Date: 
September 24, 2018
Richard A. Meeusen
 
4